DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 12-25 are pending.  Claims 12-25 are rejected herein.  This is a first action on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 12-21, 24, and 25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12:  Claim 12 has contradictory limitations.  First claim 12 recites that “the measuring device is arranged above the maximum fill level”.  This is in keeping with FIG. 1 which shows a distance between the measuring device and the top of the tank.  Then claim 12 recites that “the measuring range extends from the fill level measuring device to a floor of the container”.  The Examiner recommends using language such as “the measuring range extends from a point below the measuring device to a floor of the container” or something similar.  This is how the claim has been interpreted for the purposes of this action.
Regarding claim 12:  Claim 12 also recites “transmitting a measuring signal from the measuring device in the measuring range” but previously stated “the measuring device is arranged above the maximum fill level”.  These are contradictory limitations.  The Examiner recommends changing the language to “transmitting a measuring signal from the measuring device [[in]] into the measuring range”.  This is how the claim has been understood for the purposes of this office action.
Regarding claims 12, 16, and 17:  Claim 12 recites “in at least a subrange between the measuring device and that distance value whose corresponding maximum was assigned the fill level of the fill material or the floor of the container” meaning that the subrange can be the entire measuring range.  This is the case when the maximum was assigned to the floor of the container as explicitly stated in claim 1.  Claim 16 then recites “when the measuring device measures the fill level of the fill material to be below the subrange of the masking curve”.  This is impossible for the case when the subrange was determined based on the floor of the container.  The same applies for the limitations of claim 17.  Therefore these limitation need to be stated in some kind of alternative form.
Regarding claims 23 and 25:  These claims use the term “and/or” which is indefinite.  The term “or” should be used instead which has the same scope as that sought to be covered by “and/or” but without the ambiguity.  The Applicant may also consider language such as “at least one of…”  All instances of “and/or” have been interpreted as “or”.
Regarding claim 25:  Claim 25 recites “wherein the interface is configured such that one of the determined maxima is assignable to an end of the waveguide”.  Claim 25 then recites “after the assigning one of the determined maxima as the fill level or the floor of container floor”.  It looks like “floor of container floor” should be --floor of the container 
Regarding claims 13-21 and 24-25:  These claims are rejected as indefinite for depending from an indefinite claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12, 13, and 16-18 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by BLODT (US Pub. 2015/0253177).
Regarding claim 12:  As best understood, BLODT discloses:  A method for creating a masking curve for a fill level measuring device (para. 12, 45), the method comprising: providing an ultrasonic or radar-based fill level measuring device (5 in FIG. 1) adapted to measure a fill level of a fill material within a container over a measuring range (FIG. 1), wherein the measuring device is arranged above a maximum fill level (FIG. 1;  Please note that the designation “maximum fill level” is arbitrary.), and wherein the measuring range extends from the fill level measuring device to a floor of the container (Inherent in any container holding material.); transmitting a measuring signal (S in FIG. 1) from the measuring device in the measuring range (FIG. 1); recording a measurement curve (Top right in FIG. 1) based on a reflected measuring signal using the measuring device; determining maxima (ED, EL, EF) of the measurement curve and corresponding distance values of the maxima from the measuring device (para. 4,105); normalizing the determined maxima relative to a greatest maximum of the determined maxima (para. 142); assigning one of the normalized maxima as the floor of the container or, when the container includes the fill material, assigning one of the normalized maxima as the fill level of the fill material (para. 53); and generating a masking curve based on the measurement curve in at least a subrange between the measuring device and that distance value whose corresponding maximum was assigned the fill level of the fill material or the floor of the container (para. 12, 45).
Regarding claim 13:  BLODT discloses:  each of the determined maxima are normalized as a percentage relative to the greatest maximum (No matter how the maxima are normalized, it will end up being a percentage relative to the greatest maximum.).
Regarding claim 16:  As best understood, BLODT discloses:   the masking curve is regenerated at least in a section between the subrange and a current fill level when the measuring device measures the fill level of the fill material to be below the subrange of the masking curve (Since BLODT discloses generating the masking curve with an empty container as allowed by claim 12, the level cannot below empty.  Claim 12 or claim 16 needs to be amended.  See 112 rejection above.).
Regarding claim 17:  As best understood, BLODT discloses:  when one of the corresponding distance values of the determined maxima is greater than the measuring range, that distance value is set equal to a distance from the measuring device to the floor.  (Similarly to claim 16 BLODT discloses that that maximum can be set to the container floor as allowed by claim 12 which would make this impossible therefore claim 12 or claim 17 needs to be amended.  See 112 rejection above.)
Regarding claim 18:  BLODT discloses:  the assigning of a normalized maximum to the fill level or to the floor is performed automatically based on a reference value (discussed in para. 111).
Claim(s) 22 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by LAVON et al. (US Pub. 2009/0235737).
Regarding claim 22:  LAVON discloses:  A method for measuring a fill level (abstract) or a dielectric constant (para. 48), the method comprising: providing a radar-based fill level measuring device (para. 69) configured to operated according to the known time domain reflectometry principle to measure a fill level of a fill substance disposed within a container (para. 3), wherein the measuring device is arranged above a maximum fill level (FIG. 1, top part 150) and includes a waveguide that extends from the measuring device toward a floor of the container such that the waveguide contacts the fill substance at least at a distal end of the waveguide (para. 19); transmitting a measuring signal along the waveguide (para. 20); recording a measurement curve based on a reflected measuring signal using the measuring device (para. 33); determining maxima of the measurement curve (reflection in para. 43) and corresponding distance values of the maxima from the measuring device (level in para 43; para. 53); normalizing the determined maxima relative to a greatest maximum of the determined maxima (This is done with gain adjustment to make sure the signal has sufficient amplitude as discussed in para. 40.) assigning one of the normalized maxima to the distal end of the waveguide (strong reflection from end of transmission line para. 52), thereby defining an assigned maximum; and subsequently when measuring the fill level using the measuring device, detecting a shifting of the assigned maximum relative to the measurement used in the assigning of the assigned maximum, wherein based on the detecting shifting a dielectric constant (para. 61-63) and/or the fill level (para. 51-53) of the fill substance is calculated.
Claim(s) 23-25 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by HAMMER et al. (US Pub. 2011/0166805).
Regarding claim 23:  HAMMER discloses:  A fill level measuring device (FIG. 1), the device comprising: a transmitting-receiving unit (6) configured to transmit a measuring signal (S in FIG. 1) and to receive a reflected measuring signal (R) and to record a measurement curve (right side of FIG. 1) upon receiving the reflected measuring signal, wherein the transmitting-receiving unit is adapted to measure a fill level of a fill substance (abstract) disposed within a container; an evaluating unit (28) configured to: determine maxima of the measurement curve and corresponding distance values of the maxima from the device (para. 11); normalize the determined maxima with reference to a greatest maximum of the determined maxima; and/or create a masking curve (para. 20) based on the measurement curve; and an interface configured (part of evaluating/input/output unit 28; para. 49, 61-62) to enable assigning one of the determined maxima as the fill level or a floor of container floor (para. 73-75).
Regarding claim 24:  HAMMER discloses:  a display unit (part of input/output unit 28; para. 73) adapted to provide a graphical representation of the normalized maxima and their corresponding distance values (para. 73).
Regarding claim 25:  As best understood, HAMMER discloses:  a waveguide (para. 2) connected to the transmitting-receiving unit such that the measuring signal is transmittable along the waveguide in a direction of the fill substance and the reflected measuring signal is receivable via the waveguide (para. 2; Para. 3 states that all techniques in the disclosure of HAMMER are applicable to all listed TDR methods including using waveguides.  Abstract discusses transmission and reflection.), wherein the interface is configured such that one of the determined maxima is assignable to an end of the waveguide opposite the transmitting-receiving unit (It is inherent in the use of a waveguide that one of the maxima will be the reflection at the end of the waveguide.), and wherein the evaluating unit is configured to, after the assigning one of the determined maxima as the fill level or the floor of container floor, which thereby defines an assigned maximum, ascertain a shifting of the assigned maximum compared with a measurement used for the assigning and, based on the ascertained shifting, to calculate a dielectric constant and/or the fill level (para. 11) of the fill substance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-15 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over BLODT in view of HAMMER et al. (US Pub. 2011/0166805).
Regarding claims 14 and 15:  BLODT does not explicitly disclose that each of the determined maxima are normalized in rank order, beginning with the greatest maximum or classified into classes.  These seems to be an arbitrary labeling and the order that particular peaks are normalized in does not appear to have any discernable effect on the invention or the data processing that takes place as part of ascertaining the fill level.  One skilled in the art is free to perform such data processing steps in any convenient order and varying the order of calculations in the present invention does not appear to have any differing result, let alone a new and unexpected one.
Regarding claim 19:  BLODT does not discloses that the reference value is determined from a reference fill level measuring device.
HAMMER however does teach that the reference value (evaluation curve 23 in FIG. 2) is determined by a reference fill level measuring device (para. 54).
One skilled in the art at the time the application was effectively filed would be motivated to use the reference value of HAMMER on the device of BLODT so that wanted echoes, such as from the fill level, can be distinguished from unwanted echoes, such as from equipment installed in the container (para. 54 of HAMMER).
Regarding claim 20:  BLODT does not discloses:  the assigning of a normalized maximum to the fill level or to the floor is performed by a manual selection of an operator.
HAMMER however does teach operator selection of data points in the masking curve, or echo function (para. 73).
One skilled in the art at the time the application was effectively filed would be motivated to use the manual selection of data points in the echo function as taught by HAMMER on the data of BLODT so that the operator can “avoid a malfunctioning of the echo search algorithms of the measuring device” (para. 73 of HAMMER).
Regarding claim 21:  BLODT does not go into detail about any data display.
HAMMER however does teach displaying the normalized maxima in order of corresponding distance values (FIG. 1; para 71), or wherein the normalized maxima are displayed in order of corresponding distance values in a schematic measurement curve (FIG. 1; para. 71).
One skilled in the art at the time the application was effectively filed would be motivated to use the distance versus value display of HAMMER on the data of BLODT because it show an easy and direct correspondence between the maxima and their positions in the container (FIG. 1), which allows the fill level to be easily identified.  Also any other way of displaying the data would be an arbitrary randomization of the data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2856